Exhibit 10.39
TERMINATION AND SURRENDER AGREEMENT
     This Agreement (“Agreement”)is made as of this 15th day of October, 2010
(the “Effective Date”), by and between Converted Organics Inc. (“COIN”), a
Delaware corporation having offices at 7A Commercial Warf West, Boston, MA
02110, Converted Organics of Woodbridge, LLC, a New Jersey limited liability
company (“Woodbridge”) having offices at 7A Commercial Warf West, Boston, MA
02110 (COIN and Woodbridge being sometimes herein collectively referred to as
the “COIN Parties”), and Recycling Technology Development, LLC (“Lessor”), a New
Jersey limited liability company having offices at 75 Crows Mills Road, Keasbey,
New Jersey 08832.
RECITALS
     A. Lessor and COIN entered into an Agreement of Lease dated as of June 2,
2006 (as amended from time to time (the “Lease”). On or about February 1, 2007,
COIN entered into an Assignment and Assumption Agreement pursuant to which COIN
assigned all of its rights, title and interest, duties, obligations,
responsibilities and liabilities to and under the Lease to Woodbridge (the
“Assignment and Assumption Agreement”). Simultaneous with such assignment, COIN
guaranteed the obligations of Woodbridge under the Lease (the “Guaranty”).
     B. Woodbridge has defaulted in the payment of the rent due under the Lease.
The rent that would have been paid by Woodbridge for the unexpired term of the
Lease absent its termination as provided herein would be approximately Nine
Million One Hundred Six Thousand Five Hundred Eight and 90/100 ($9,106,508.90)
Dollars (the “Future Rent”). Neither Woodbridge nor COIN has the financial
ability at this time to pay any material part of the amount due and owing to the
Lessor.
     C. Subject to the terms and conditions of this agreement and the occurrence
of the Settlement Date (defined below), the Lessor and Woodbridge have agreed to
terminate the Lease, and Woodbridge has agreed to surrender possession of the
Leased Premises. Further, the parties have agreed that Woodbridge shall transfer
certain personal property located at the Leased Premises and COIN shall issue
certain shares of stock in satisfaction of certain claims of the Lessor under
the Lease arising from (i) damages to a tipping floor, to the extent not
actually reimbursed by insurance carried by Woodbridge, (ii) unpaid sewer and
trash removal charges through August 3, 2010, (iii) unpaid rent due Lessor for
periods prior to termination of the Lease; (iv) certain costs and expenses
incurred by Lessor in connection with existing litigation entitled Lefcourt
Associates et al. v. Converted Organics of Woodbridge (the “Lefcourt
Litigation”) alleging damage from odors emanating from the Leased Premises
(“Litigation Expenses”), (v) damages that may result from the condition of the
premises at the time of surrender, and (vi) the required removal and disposal of
abandoned inventory and materials (collectively the “Immediate Damages”). It is
agreed that the Immediate Damages do not include Lessor’s claims under any
insurance policy assigned to Lessor by Woodbridge and any claims under any
insurance agreement where Lessor is named as an additional insured or loss
payee. Lessor has agreed to enter into a certain Claims Purchase Agreement (the
“CPA”) with American Capital Management, LLC (“American Capital”) whereby Lessor
will sell and assign its rights to the Future Rent and all other remaining
claims other than the Immediate Damages, those claims under any insurance policy
assigned to Lessor by Woodbridge and any claims under any insurance agreement
where Lessor is named as an additional insured or loss payee (collectively the
“Claims”) it may have against the COIN Parties in connection with the Lease, and
against any officers, directors, employees, contractors and affiliates or
representatives of either of the COIN Parties, to American Capital.
     D. As used herein, the “Settlement Date” shall mean the first business day
following satisfaction of all of the following conditions: (i) payment of the
Purchase Price (as defined in the CPA) by American Capital to Lessor,
(ii) satisfaction of all of the terms and conditions of this Agreement, and

1



--------------------------------------------------------------------------------



 



(iii) execution and delivery by American Capital of a general release in favor
of the COIN Parties releasing the assigned Claims.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and the covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

  1.   Termination and Surrender. On the Settlement Date, the Lease shall be
deemed terminated and Woodbridge shall be deemed to have surrendered possession
of the Leased Premises to the Lessor. At any time following the Settlement Date,
immediately upon the request of Lessor, Woodbridge shall assign and transfer to
Lessor or its designee, to the extent assignable, the Class C recycling permit
and any other permit held by Woodbridge.     2.   Issuance of Shares. On the
Settlement Date, COIN shall issue a number of COIN common shares to Lessor or
its designee to be determined by dividing Five Hundred Thousand Dollars
($500,000.00) by the Closing Stock Price (as defined below). As used herein,
“Closing Stock Price” means the consolidated closing bid price of the COIN
common stock on the day prior to the Settlement Date. Notwithstanding any other
provision hereof, no fractional shares of COIN common stock, and no certificates
or scrip for a fractional share, or other evidence of ownership thereof, will be
issued to the Lessor or any designee. COIN shall cause the transfer agent to
confirm the number of shares issued to Lessor in writing or by electronic mail
immediately following such transfer.     3.   Sale of Personal Property. On the
Settlement Date, Woodbridge shall execute and deliver a bill of sale in the form
attached hereto as Exhibit A selling, transferring and conveying all equipment,
tools and fixtures owned by Woodbridge and presently located at the Leased
Premises (“Personal Property”), free and clear of all liens, claims and other
encumbrances, but otherwise on an “as is, where is” basis with no
representations or warranties of any kind expressed or implied. On the
Settlement Date, Woodbridge shall have obtained and filed or shall deliver to
Lessor UCC-3 forms executed by The Bank of New York, as Trustee, on behalf of
itself and the New Jersey Economic Development Authority releasing each of those
creditor’s liens covering the Personal Property. Woodbridge shall provide
executed lien releases and discharges from (i) SNC-Lavalin Project Services,
Inc, (ii) Airside, Inc., (iii) Hatzel & Buehler, Inc., (iv) Brennan Industrial
Contractors, Inc, (v) Armistead Mechanical, Inc., and (vi) The Construction
Partnership, Inc., and their respective successors and assigns, releasing and
discharging any and all liens and claims against the Personal Property and the
Leased Premises. In addition, Woodbridge shall provide an executed release of
the lis pendens executed by Armistead Mechanical, Inc. on March 12, 2010 and
recorded on March 16, 2010 in book 2100, page 663.     4.   Assignment of Rights
Under Insurance Policies. To the extent that Woodbridge is covered under any
insurance policy for (i) damage to the tipping floor at the Leased Premises,
(ii) the Litigation Expenses, (iii) any other claim, cost or expense in
connection with the Lefcourt Litigation, and/or (iv) any other claim, cost or
expense in connection with the Lease or the Leased Premises, and to the extent
assignable under applicable law, Woodbridge assigns to Lessor any claim under
such policy or policies for payment on account of such damages and expenses
effective as of and conditioned upon the Settlement Date. Nothing herein is
intended to in anyway compromise, convey or affect any claim that Lessor may
have for

2



--------------------------------------------------------------------------------



 



      defense or indemnification under any insurance agreement where Lessor is
named as an additional insured or loss payee.     5.   Mutual Releases. On the
Settlement Date, Lessor and the COIN Parties shall execute and deliver a mutual
release in the form attached hereto as Exhibit B.     6.   Representations,
Warranties and Covenants of Lessor. The Lessor hereby represents, warrants and
covenants to the COIN Parties as follows:

  a.   Lessor is the lessor under the Lease and sole owner of the Claims, free
and clear of all liens, claims, charges and encumbrances and other restrictions
of any nature. Other than as contemplated by this Agreement, Lessor has not
sold, transferred, assigned, encumbered or released its interest in the Lease or
any part of the Claims.     b.   Lessor has all necessary power and authority to
execute, deliver and perform all of its obligations under this Agreement. Lessor
has such knowledge and experience in business and financial matters that it is
able to protect its own interests and evaluate the risks and benefits of
entering into this Agreement. Lessor acknowledges and agrees that it has had an
opportunity to conduct its own due diligence and consult with its own legal
counsel, and tax, financial and other advisors, and that Lessor is not relying
on any advice or representations from the COIN Parties other than those
contained herein. Lessor acknowledges that neither Purchase nor any of its
affiliates, employees or agent of the COIN Parties is acting as a fiduciary or
in another similar capacity for, or an advisor to, Lessor in respect of this
Agreement or otherwise.     c.   The execution, delivery and performance of this
Agreement by Lessor has been duly authorized by all requisite action on the part
of Lessor. This Agreement has been duly executed and delivered by Lessor and
constitutes the legal, valid and binding obligation of Lessor, enforceable
against Lessor in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency or similar laws affecting Lessors’ rights
generally or the availability of equitable remedies.     d.   The execution and
delivery of this Agreement by Lessor, and the performance of all of its
obligations hereunder (i) are not in violation or breach of, and will not
conflict with or constitute a default under, any note, debt instrument, security
agreement, security interest, lease, lien, deed of trust, mortgage,
indebtedness, indenture, guarantee, instrument or any other material contract,
license, obligation, purchase order, customer order, agreement or commitment
binding upon Lessor, and (ii) will not conflict with or violate any applicable
law, rule, regulation, judgment, order or decree of any government, governmental
instrumentality or court having jurisdiction over Lessor.     e.   There is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of Lessor, threatened, against or affecting Lessor or any
of its assets before or by any court, arbitrator, governmental or administrative
agency, or regulatory authority (federal, state, county, local or foreign) that
adversely affects or challenges the legality, validity or enforceability of, or
that could have or reasonably be expected to result in a material adverse effect
on this Agreement, the Lease, or the Claim.

3



--------------------------------------------------------------------------------



 



  f.   Neither Lessor nor any of its affiliates is, or has been in the past
ninety (90) days, an “affiliate” (as defined in Rule 144 promulgated under the
Securities Act of 1933, as amended) of COIN. Lessor understands that the COIN
common shares are “restricted securities” and have not been registered under the
Securities Act of 1933, as amended (“Act”) or any applicable state securities
law and is acquiring the COIN common shares as principal for its own account and
not with a view to or for distributing or reselling such securities or any part
thereof in violation of the Act or any applicable state securities law, has no
present intention of distributing any of such COIN common shares in violation of
the Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such COIN common shares in violation of the Act or any
applicable state securities law. The Lessor is an “accredited investor” as
defined in Rule 501(a) under the Act. Lessor has such knowledge, sophistication
and experience in business and financial matters so as to be capable of
evaluating the merits and risks of the prospective investment in the COIN common
shares, and has so evaluated the merits and risks of such investment.

  7.   Representations and Warranties of The COIN Parties. The COIN Parties
hereby each represent and warrants to Lessor as follows:

  a.   The COIN Parties have all necessary power and authority to execute,
deliver and perform all of their respective obligations under this Agreement.  
  b.   The execution, delivery and performance of this Agreement by the COIN
Parties has been duly authorized by all requisite action on the part of the COIN
Parties. This Agreement has been duly executed and delivered by the COIN Parties
and constitutes the legal, valid and binding obligation of the COIN Parties,
enforceable against the COIN Parties in accordance with its terms, except as may
be limited by applicable bankruptcy, insolvency or similar laws affecting the
COIN Parties generally or the availability of equitable remedies.     c.   The
execution and delivery of this Agreement by the COIN Parties, and the
performance of all of its obligations hereunder (i) are not in violation or
breach of, and will not conflict with or constitute a default under, any note,
debt instrument, security agreement, security interest, lease, lien, deed of
trust, mortgage, indebtedness, indenture, guarantee, instrument or any other
material contract, license, obligation, purchase order, customer order,
agreement or commitment binding upon COIN, and (ii) will not conflict with or
violate any applicable law, rule, regulation, judgment, order or decree of any
government, governmental instrumentality or court having jurisdiction over the
COIN Parties.     d.   The Personal Property shall be conveyed free and clear of
all liens, claims and other encumbrances.     e.   Oppenheimer Rochester
National Municipals and Oppenheimer New Jersey Municipal Fund, each a series of
Oppenheimer Multi-State Municipal Trust, a Massachusetts business trust
(together the “Holder”) is the holder of $17,500,000 aggregate principal amount
of Solid Waste Facilities Revenue Bonds Series A (the “Bonds”), has agreed to
direct the Bank of New York, as trustee and assignee of the New Jersey Economic
Development Authority to (i) waive its right to cure or remedy any default or
breach of covenant by Woodbridge under the Lease, (ii) consent to the

4



--------------------------------------------------------------------------------



 



      termination of the Lease by Lessor and Woodbridge and the surrender of
possession of the leased premises by Woodbridge, (iii) release and discharge the
mortgage on the leasehold estate of Woodbridge, and (iv) release all liens on
the Personal Property of Woodbridge located in the leased premises.

  8.   Fees and Expenses. Each party shall pay its own fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by it in connection with this Agreement. Lessor understands that the
COIN Parties shall not be liable for any commissions, selling expenses, orders,
purchases, contracts, taxes, withholding, or obligations of any kind resulting
from any of Lessor’s transactions.     9.   Choice of Law. This Agreement shall
be governed by and construed according to the laws of the State of New Jersey,
without giving effect to its choice of law principles. The parties agree that
all actions and proceedings arising out of or relating directly or indirectly to
this Agreement or any ancillary agreement or any other related obligations shall
be litigated solely and exclusively in the state courts in Middlesex County, New
Jersey or the federal courts located in Newark, New Jersey, and that such courts
are convenient forums. Each party hereby submits to the personal jurisdiction of
such courts for purposes of any such actions or proceedings.     10.   Notices.
All notices and other communications shall be in writing and shall be provided
to the recipient party to the addresses set forth on the first page of this
Agreement. All notices and communications shall be deemed made and effective as
follows: (i) if transmitted for overnight delivery via a nationally recognized
delivery service, the first business day after being delivered by the
transmitting party to such overnight delivery service, or (ii) if mailed via
certified U.S. mail, upon delivery. Any party may designate a superseding notice
contact name and/or address by providing the other parties with written notice
pursuant to the provisions of this section.     11.   General. The headings
herein are for convenience only, do not constitute a part of this Agreement and
shall not be deemed to limit or affect any of the provisions hereof. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party. This Agreement is intended for the benefit of
Lessor and the COIN Parties and its affiliates and their respective successors
and permitted assigns and is not for the benefit of, nor may any provision
hereof be enforced by, any other person. The representations, warranties and
covenants contained herein shall survive the execution and delivery of this
Agreement and the closing of the transactions contemplated herein for a period
of one (1) year and shall be true in all material respects as if made again on
the Settlement Date. On or before the Settlement Date, upon request of another
party, each party shall certify that the representations made herein are true
and complete in all material respects as of the Settlement Date. This Agreement
may be executed in two or more counterparts, by facsimile or electronic
transmission, all of which when taken together shall be considered one original.
No party may assign this Agreement or any of its rights or obligations hereunder
without the prior written consent of the other parties and any such attempted
assignment shall be null and void. This Agreement shall be binding upon and
inure to the benefit of the parties hereto, and their respective
representatives, successors and permitted assigns.     12.   Amendments and
Waivers. No provision of this Agreement may be waived or amended except in a
written instrument signed, in the case of an amendment, by the parties, or, in
the case of a waiver, by the party against whom enforcement of such waiver is
sought. No

5



--------------------------------------------------------------------------------



 



      waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.     13.   Further Assurances. Each party hereto shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents (including, without limitation, stock powers) as any other party may
reasonable request in order to carry out the intent and accomplish the purpose
of this Agreement and the consummation of the transaction contemplated hereby.
Woodbridge shall also provide reasonable cooperation (at no material expense to
itself) to Lessor in connection with efforts by Lessor (i) to seek to reduce
sewer charges incurred with respect to the Leased Premises, (ii) in connection
with the prosecution of any insurance claims that may be assigned under this
agreement, or (iii) in connection with seeking reimbursement for the Litigation
Expenses. Within five (5) business days of the Effective Date Woodbridge shall
provide to Lessor copies of all sampling results, correspondence and/or other
information in its possession that will support the reduction in the sewer
charges.     14.   ISRA Compliance. Woodbridge will complete the General
Information Notice and a Remediation in Progress Waiver form and Lessor shall
submit same to the New Jersey Department of Environmental Protection and pay any
applicable fees, for the purpose of complying with the requirements of the New
Jersey Industrial Site Recovery Act (“ISRA”), in connection with the cessation
of Woodbridge’s operations. Lessor will cooperate with Woodbridge in connection
with the completion of the ISRA documentation.     15.   Termination. If the
Settlement Date does not occur on or before the date that is thirty (30) days
following the Effective Date (unless extended by written agreement of the
parties hereto) this Agreement shall become null and void ab initio. Unless and
until the Settlement Date shall have occurred, nothing herein shall be deemed to
be an admission of liability by any party.     16.   Entire Agreement. This
Agreement, together with the exhibits hereto, contains the entire agreement and
understanding of the parties, and supersedes all prior and contemporaneous
agreements, term sheets, letters, discussions, communications and
understandings, both oral and written, solely with respect to the sale,
transfer, conveyance and assignment of the Claim by Lessor to The COIN Parties,
which the parties acknowledge have been merged into this Agreement. For
clarification purposes, the Recitals are part of this Agreement.

Signatures to follow on next page

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have respectively signed and sealed this
Agreement as of the Effective Date.

                  RECYCLING TECHNOLOGY DEVELOPMENT, LLC       CONVERTED
ORGANICS, INC.
 
               
 
          By:   /s/ Edward J. Gildea
 
               
 
          Name:   Edward J. Gildea
 
          Title:   President
By:
  /s/ Valerie Montecalvo            
Name:
  Valerie Montecalvo            
Title:
  Managing Member            
 
                            CONVERTED ORGANICS OF WOODBRIDGE, LLC
 
               
 
          By:   /s/ Edward J. Gildea
 
               
 
          Name:   Edward J. Gildea
 
          Title:   President

7



--------------------------------------------------------------------------------



 



EXHIBIT A
Bill of Sale

8



--------------------------------------------------------------------------------



 



Exhibit A
Bill of Sale
KNOW ALL MEN BY THESE PRESENTS: That Converted Organics Inc. and Converted
Organics of Woodbridge, LLC, hereinafter “Seller”, for and in consideration of
release and remise each of the Seller, from any and all liabilities, claims,
demands, debts, suits, controversies, obligations, damages or causes of action
in connection with the Lease, the Guaranty and the Agreement, both at law and in
equity, from the beginning of time to the present date, excluding only the
Claims being assigned to American Capital pursuant to the Claims Purchase
Agreement dated October 15, 2010 and the claims assigned to Buyer pursuant to
Section 4 of the Mutual Release Agreement dated October 15, 2010, conveyed by
Recycling Technology Development, LLC, hereinafter “Purchaser”, whether one or
more, the receipt whereof is hereby acknowledged, do by these presents quitclaim
unto Purchaser, the following described personal property now located at
Seller’s Woodbridge Facility with an address of 75 Crow Mill Road, Keasby, NJ,
as described in the list attached.
Seller quitclaims all interest in the property described to Purchaser.
IN WITNESS WHEREOF, the Seller has hereunto set his/her/their hand and seal this
15th day Of October, 2010.
Converted Organics Inc.
/s/ Edward J. Gildea                     
By: Edward J. Gildea
Title: President
Converted Organics of Woodbridge, LLC
/s/ Edward J. Gildea                     
By: Edward J. Gildea
Title: President
State of Massachusetts Judicial District (or County of Suffolk) The foregoing
instrument was acknowledged before me this 15th day of October, 2010 by Edward
J. Gildea, President and CEO of Converted Organics Inc. a Delaware corporation
of Converted Organics of Woodbridge, LLC, a New Jersey limited liability
company, on behalf of the corporation.
/s/ Mark C. Gildea                        

Notary Public
Print Name: Mark C. Gildea
My commission expires:
2/6/15

 



--------------------------------------------------------------------------------



 



      Asset #   Description
AG430, AG432, AG324 Total
  Digestor mixer
BA664 Total
  Bagger JEM
BA665 Total
  Bagger standup pouches
BA670 Total
  rotary band sealer
BF600 Total
  Bin vent filter
BF772 Total
  Bag filter
BF774 Total
  Bag filter
BI110 Total
  Walking floor
BI600 Total
  Feathermeal live bottom augers
BL560 Total
  Press feed tank aeration blower
BL980 Total
  Boiler
CB130 Total
  Conveyor to TK312
CN460 Total
  Centrifuge and centrifuge control cabinet
CR600, CA610A Total
  Particle sizer, cake breaker
CS200, CS645 Total
  Feathermeal pneumatic conveyor, Recycle pneumatic conveyor
CS300 Total
  Ribbon blender
CS465 Total
  Screw conveyor
CS614A Total
  Disk and dryer feed conveyors
CS614B Total
  Disk and dryer feed conveyors
CS651 Total
  Vibratory conveyor and aeromechanical conveyor
CS651A Total
  Vibratory conveyor and aeromechanical conveyor
CS670 Total
  Bagger conveyor
CT750 Total
  Cooling tower
DI434, DI436 Total
  CLF digestors
DR614, SC648 Total
  Witte dryer, Witte vibratory screen
FD200 Total
  Recycle feeder
FD300 Total
  Feathermeal feeder
FD400 Total
  Phosphorous feeder
FD500 Total
  Potash feeder
FD600 Total
  Bulk bag unloader feeder
HEX430A Total
  Digestor heat exchanger
Instrumentation Total
  Instrumentation
MA312 Total
  Macerator pump and pulper
OC850 Total
  Process odor control
OC851 Total
  Odor control — Benzaco
OC852 Total
  Odor control — Nalco
PE640 Total
  Pin mill pelletizer
PE641 Total
  Disk pelletizer
PR574A Total
  Rotary press
PU434 Total
  CLF digestor recirculation pump
PU434, PU436, PU550 Total
  CLF digestor recirculation pumps, Primary screen pump
PU436 Total
  CLF digestor recirculation pump
PU550 Total
  Primary screen pump
PU794 Total
  Mobile pump
SC401, SC540 Total
  Smico centrifuge primary screen, Smico primary screen
SI200 Total
  Dry product storage

 



--------------------------------------------------------------------------------



 



      Asset #   Description
SW101 Total
  Stretch wrap machine
TK312 Total
  Macerator
TK550 Total
  Primary screen tank
TK738 Total
  Met chemi clarifier
TK802, TK560, TK720, TK774 Total
  Liquid feed stock tank, Press feed tank, Filtrate tank, Liquid product storage
tank
TK808 Total
  Wastewater EQ tank
YV100 Total
   
YV800 Total
   
YV801 Total
   

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of General Release

 



--------------------------------------------------------------------------------



 



Exhibit B
MUTUAL RELEASE
     This General Release is executed as of the 15h day of October, 2010 (the
“Effective Date”) by and between Converted Organics Inc. (“COIN”), Converted
Organics of Woodbridge, LLC (“Woodbridge”) and Recycling Technology Development,
LLC (“Lessor”). Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to them in that certain Termination and Surrender
Agreement made as of October 15, 2010, by and between COIN, Woodbridge and
Lessor (the “Agreement”).
     In consideration of the parties’ mutual promises contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, upon the Effective Date, Lessor does hereby release and remise
each of the COIN Parties and their shareholders, officers, directors, trustees,
agents, heirs, employees and legal representatives, successors and assigns,
whether acting in their business, representative or individual capacities, from
any and all liabilities, claims, demands, debts, suits, controversies,
obligations, damages or causes of action in connection with the Lease, the
Guaranty and the Agreement, both at law and in equity, from the beginning of
time to the present date, excluding only the Claims being assigned to American
Capital pursuant to the CPA and the claims assigned to Lessor pursuant to
Section 4 of the Agreement; provided, however, that Lessor shall retain and
shall not be deemed to have released any claims it may have arising from breach
of the Agreement.
     In consideration of the Parties’ mutual promises contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, upon the Effective Date, each of the COIN Parties does hereby
release and remise Lessor and its shareholders, officers, directors, trustees,
agents, heirs, employees and legal representatives, successors and assigns,
whether acting in their business, representative or individual capacities, from
any and all liabilities, claims, demands, debts, suits, controversies,
obligations, damages or causes of action in connection with the Lease, the
Guaranty and the Agreement, both at law and in equity, from the beginning of
time to the present date; provided, however, that each of the

 



--------------------------------------------------------------------------------



 



COIN Parties shall retain and shall not be deemed to have released any claims
arising from breach of the Agreement.
     IN WITNESS WHEREOF, each of the parties hereto has caused this Release to
be executed by its duly authorized officer or representative as of the Effective
Date.

            RECYCLING TECHNOLOGY DEVELOPMENT, LLC
      By:   /s/ Valerie Montecalvo        Name:   Valerie Montecalvo       
Title:   Managing Member     

            CONVERTED ORGANICS INC.
      By:   /s/ Edward J. Gildea        Name:   Edward J. Gildea        Title:  
President     

            CONVERTED ORGANICS OF WOODBRIDGE, LLC
      By:   /s/ Edward J. Gildea        Name:   Edward J. Gildea        Title:  
President   

2 